      Case 2:19-cv-00899-LSC-SGC Document 46 Filed 07/12/21 Page 1 of 5                      FILED
                                                                                     2021 Jul-12 PM 03:33
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DEMARCUS COLEMAN,                              )
AIS# 300844,                                   )
                                               )
      Plaintiff,                               )
                                               )
vs.                                            )      CIVIL ACTION NO.:
                                               )      2:19-cv-00899-LSC-SGC
                                               )
CORRECTIONAL OFFICER                           )
ZACHARY MCLEMORE, et al.,                      )
                                               )
      Defendants.                              )

           DEFENDANTS’ PRE-TRIAL NARRATIVE STATEMENT

      COME NOW the Defendants, Zachary McLemore, Joe L. Binder, Keller

Speaks and Roderick Gadson, by and through undersigned counsel, and hereby files

this, his pre-trial narrative statement, in the above-styled case and states as follows:

 DEFENDANTS’ FACTS TO BE OFFERED AT TRIAL THROUGH ORAL
         TESTIMONY OR DOCUMENTARY EVIDENCE

      1.     On April 15, 2019 at around 11:00 a.m. Officers McLemore, Binder

and Gadson were handing out food trays to inmates housed in the Y-Unit at

Donaldson.

      2.     Officer McLemore and Gadson approached cell Y-15 and Officer

McLemore opened the cell door.

      3.     When the cell door opened, Coleman exited the cell with his fist
      Case 2:19-cv-00899-LSC-SGC Document 46 Filed 07/12/21 Page 2 of 5




clinched and said he wanted to fight Officer McLemore.

         4.    Officers McLemore and Gadson attempted to get Coleman to calm

down.

         5.    Coleman refused to follow orders and continued to act in an aggressive

manner.

         6.    Officer McLemore then sprayed Coleman with Saber Red chemical

spray.

         7.    After being sprayed, Coleman began to swing his arms and fists wildly

at the officers.

         8.    Officer McLemore used palm heel strikes to Coleman’s facial area in

order to stop Coleman’s aggression.

         9.    Officer Gadson and McLemore took Coleman to the floor and hand

cuffed Coleman to the rear.

         10.   Coleman was taken to the infirmary where he was treated for contusions

to his forehead, scratches and a contusion behind his left ear and a small contusion

behind his right ear.

         11.   Coleman was seen by medical staff a second time that day and told

medical staff he was beat up by the police but did not identify who the “police” were.

         12.   Captain Caldwell investigated the use of force by Officers McLemore

and Gadson and determined that the use of force was justified given Coleman’s



                                           2
     Case 2:19-cv-00899-LSC-SGC Document 46 Filed 07/12/21 Page 3 of 5




aggression.

      13.     Officer Speaks was not mentioned in any of the incident reports.

                        DEFENDANTS’ WITNESS LIST

              Name/Address                       Subject of Knowledge
 Zachary McLemore (Defendant)            Officer McLemore will testify regarding his
 c/o J. Matt Bledsoe                     knowledge of the incident that occurred on April
 501 Washington Avenue                   15, 2019.
 Montgomery, Alabama 36130

 Joe L. Binder (Defendant)               Officer Binder will testify regarding his
 c/o J. Matt Bledsoe                     knowledge of the incident that occurred on April
 501 Washington Avenue                   15, 2019.
 Montgomery, Alabama 36130

 Keller Speaks (Defendant)               Officer Speaks will testify regarding his
 c/o J. Matt Bledsoe                     knowledge of the incident that occurred on April
 501 Washington Avenue                   15, 2019.
 Montgomery, Alabama 36130

 Roderick Gadson (Defendant)             Officer Gadson will testify regarding his
 c/o J. Matt Bledsoe                     knowledge of the incident that occurred on April
 501 Washington Avenue                   15, 2019.
 Montgomery, Alabama 36130

 Captain Shannon Caldwell                Captain Caldwell will testify regarding his
 (Investigating Officer)                 knowledge of the incident that occurred on April
 c/o J. Matt Bledsoe                     15, 2019.
 501 Washington Avenue
 Montgomery, Alabama 36130

 William Patrick (Sgt.)                  Sgt. Patrick will testify regarding his knowledge
 c/o J. Matt Bledsoe                     of the incident that occurred on April 15, 2019.
 501 Washington Avenue
 Montgomery, Alabama 36130



                                          3
    Case 2:19-cv-00899-LSC-SGC Document 46 Filed 07/12/21 Page 4 of 5




            Name/Address                       Subject of Knowledge
Clinton Thrasher (Lieutenant)          Lt. Thrasher will testify regarding his
c/o J. Matt Bledsoe                    knowledge of the incident that occurred on April
501 Washington Avenue                  15, 2019.
Montgomery, Alabama 36130

Deaundra Johnson (Captain)             Captain Johnson will testify regarding his
c/o J. Matt Bledsoe                    knowledge of the incident that occurred on April
501 Washington Avenue                  15, 2019.
Montgomery, Alabama 36130

Jackie Pedigo (LPN)                    Nurse Pedigo will testify regarding his
c/o Phil Piggott                       knowledge of the incident that occurred on April
Webster Henry Bradwell Cohan           15, 2019.
Speagle & DeShazo, P.C.
2 Perimeter Park South
Suite 445 East
Birmingham, AL 35243
Any witness listed on Plaintiff's
Witness List

Any witness needed for
impeachment or rebuttal purposes.



                       DEFENDANTS’ EXHIBIT LIST

   1.       Incident Report dated April 15, 2019;

   2.       Inmate Body Chart dated April 15, 2019 at 11:28 a.m.;

   3.       Inmate Body Chart dated April 15, 2019 at 8:00 p.m.;

   4.       Inmate Written Statement dated April 15, 2019;

   5.       Inmate Medical Records;



                                       4
     Case 2:19-cv-00899-LSC-SGC Document 46 Filed 07/12/21 Page 5 of 5




    6.      Inmate Mental Health Records;

    7.      Rebuttal documents.


                                       Respectfully submitted,

                                       STEVE MARSHALL
                                       ATTORNEY GENERAL

                                       /s/ J. Matt Bledsoe
                                       J. MATTHEW BLEDSOE
                                       Assistant Attorney General
                                       Attorney for Defendants

Office of the Attorney General
501 Washington Avenue
Montgomery, AL 36130
(334) 242-7300 (T)
Matt.Bledsoe@AlabamaAG.gov


                         CERTIFICATE OF SERVICE

      I hereby certify that I have on July 12, 2021, electronically filed the foregoing

Defendants’ Pre-Trial Narrative Statement with the Clerk of Court using the

CM/ECF system which will provide notice and a copy to the following:

      Richard Rice
      The Rice Law Firm LLC
      420 20th Street North Suite 2000
      Birmingham, AL 35201

                                       /s/ J. Matt Bledsoe
                                       J. MATT BLEDSOE
                                       Assistant Attorney General




                                          5
